COASTAL FUELS MARKETING, INC., Coastal Offshore Fuels, Inc., Plaintiffs-Appellants,

                                                     v.

                   FLORIDA EXPRESS SHIPPING CO., INC., Defendant-Appellee.

  Coastal Fuels Marketing, Inc., Coastal Offshore Fuels, Inc., Plaintiffs-Counter-Defendants-Appellees-
Cross-Appellants,

                                                     v.

       Florida Express Shipping Co., Inc., Defendant-Counter-Claimant-Appellant-Cross-Appellee,

                                 Suntrust Bank, Miami, N.A., Garnishee.

  Coastal Fuels Marketing, Inc., Coastal Offshore Fuels, Inc., Plaintiffs-Counter-Defendants-Appellees,

                                                     v.

               Florida Express Shipping Co., Inc., Defendant-Counter-Claimant-Appellant.

                              Nos. 98-4455, 98-4937, 98-5108 and 98-5188.

                                     United States Court of Appeals,

                                             Eleventh Circuit.

                                             March 28, 2000.

Appeals from the United States District Court for the Southern District of Florida. (No.95-08310-CV-DMM),
Donald M. Middlebrooks, Judge.

Before EDMONDSON and BARKETT, Circuit Judges, and COHILL*, Senior District Judge.

        PER CURIAM:

        This appeal arises from a dispute about entitlement to insurance proceeds and attorney's fees. We

affirm the judgment except that, because the court failed to determine whether the amount of attorney's fees

requested by Defendant Florida Express Shipping Co. ("Express") for the work of its out-of-state counsel was

reasonable, we must vacate and remand on that issue.

                                             BACKGROUND




   *
     Honorable Maurice B. Cohill, Jr., Senior U.S. District Judge for the Western District of Pennsylvania,
sitting by designation.
        In 1993, Plaintiff, Coastal Fuels Marketing, Inc. ("Coastal"), entered into a bareboat charter

agreement with Express to charter the MV Florida Express for four years. In 1995, the MV Florida Express

caught fire and was seriously damaged while at sea. At the time of the fire, there was a $5,300,000 agreed

value hull insurance policy covering the MV Florida Express. The insurance proceeds were to be distributed

according to the terms of the bareboat charter. But, the parties disagreed on which provisions of the bareboat

charter were controlling and whether the charter was ambiguous. Depending on how the charter was

interpreted, Coastal would or would not be entitled to approximately $900,000 of the $5.3 million of

proceeds.

        Coastal filed suit seeking a declaratory judgment that it was entitled to the disputed funds. Express

answered and claimed that it was entitled to the disputed funds. Express also counterclaimed, alleging that

it (pursuant to the bareboat charter) was entitled to additional charter hire payments. At trial, Coastal also

sought reimbursement from Express for certain items it claimed were left on board the MV Express when the

vessel was returned to Express, sought contribution for amounts paid to settle a personal injury suit arising

out of the fire, and additionally claimed that Express's acts deprived Coastal of its option to purchase the MV

Express. Pursuant to a court order, $1,650,000 of the insurance proceeds were placed in escrow. The vessel

was sold for scrap.

        The parties consented to a bench trial before a magistrate judge and a three-day trial was held.

Following trial, the court declared that Express was entitled to the disputed insurance proceeds and also

awarded Express $59,500 in charter hire. Coastal was awarded $38, 897.32 as reimbursement for fuels and

lubricants that were left on board the vessel, but did not otherwise recover.

        After the court entered judgment, both parties claimed that, pursuant to the charter agreement, they

were entitled to attorney's fees. Upon reviewing the motions and holding a telephone conference, the court

said that, because Express had "prevailed on most of its claims filed in this action," Express was entitled to

attorney's fees and costs pursuant to the terms of the charter agreement. Although Coastal was awarded



                                                      2
money for the fuel and lubricants that had been left on board the vessel, the court denied its motion for fees

and said that "[s]imply because the Plaintiffs prevailed on a portion of their claim does not make them

prevailing parties nor does it negate this Court's ability to find that the Defendant prevailed on most of its

claims." The court scheduled an evidentiary hearing on the "issue of reasonableness of the fees and costs

sought by the Defendant."

        At the evidentiary hearing, Express's lead counsel, Mr. Mariani, and an attorney from his firm, Mr.

Copeland, testified about the number of hours spent on the case by the attorneys and paralegals of their firm

and their hourly rates. The court received into evidence the billing summaries and invoices for Mariani's firm.

The court also heard expert testimony from both sides about the reasonableness of Mariani's fee request.

Mariani, Copeland and the expert witness were subject to cross-examination by Plaintiff.

        Express also requested attorney's fees for work performed by Express's out-of-state counsel,

Cadwalader, Wickersham & Taft. No Cadwalader attorney was present at the hearing. Mr. Mariani, as lead

counsel in the case, attempted to testify about Cadwalader's fees. The court, however, did not allow Mr.

Mariani to testify about the bills submitted by Cadwalader. The court did receive into evidence Cadwalader's

billing summaries.

        The court also heard, from both sides, expert testimony about the reasonableness of Cadwalader's fee

request. Express's expert's testimony was based on a review of the billing records and on an interview of

Cadwalader's billing partner on the case. Express's expert was subject to cross-examination on these matters.

        In its order on attorney's fees, the court awarded Express $130,036.50 for its local counsel's fees. The

court also said that, because no Cadwalader representative had appeared at the evidentiary hearing, Plaintiff

was prevented from cross-examining or inquiring into the reasonableness of the fees charged and the tasks

performed by Cadwalader. The court noted that it had scheduled the hearing to receive all evidence on the

reasonableness of the fees and costs sought by defendant; the court then concluded that Cadwalader had

failed to present sufficient evidence at the hearing about the amounts sought. Therefore, the court decided



                                                      3
that no fees or costs attributable to Cadwalader were recoverable against Plaintiff. The court made no specific

findings about the reasonableness or unreasonableness of Cadwalader's billings.

                                               DISCUSSION

         We review the court's findings of fact for clear error and the conclusions of law de novo. See

Worthington v. United States, 21 F.3d 399, 400 (11th Cir.1994). We review the decision to grant or deny

attorney's fees for an abuse of discretion. See United States v. Gilbert, 198 F.3d 1293, 1298 (11th Cir.1999).

        On appeal, Plaintiff argues that the court erred in interpreting the bareboat charter, in excluding

Coastal's expert witness, and in determining that Express was entitled to the disputed funds and additional

charter hire. We have reviewed the record and the court's findings of fact and conclusions of law; we see

no reversible error. Therefore, we affirm without further discussion the court's determination that Express

is entitled to the disputed insurance proceeds and that Express is entitled to additional charter hire in the

amount of $59,500. The remaining issues concern the court's treatment of Express's claim that it was entitled

to attorney's fees.

I.      Express's Entitlement to Fees

         Because this case involves the interpretation and construction of a bareboat charter agreement, this

case arises in admiralty; and we apply the general maritime law. See Sea Lane Bahamas, Ltd. v. Europa

Cruises Corp., 188 F.3d 1317, 1320 (11th Cir.1999); Atlantic Lines, Ltd. v. Narwhal, Ltd., 514 F.2d 726, 731

(5th Cir.1975). A party is not entitled to attorney's fees in an admiralty case unless fees are statutorily or

contractually authorized. See Galveston County Navigation Dist. v. Hopson Towing Co., 92 F.3d 353, 356

(5th Cir.1996). In this case, a specific contractual provision allows for the recovery of attorney's fees as

damages for breach of the charter. Paragraph 35 of the charter said: "Damages for breach of this Charter

shall include all provable damages, and all reasonable costs, disbursements and attorney's fees incurred by

the Owner or the Charterer in any action or proceeding to enforce any rights under this Charter."




                                                      4
        Coastal argues that the court erred in finding that Express was entitled to attorney's fees. Coastal

contends that, because it recovered $39,897.32 for lubricants and fuel, the court erred when it concluded that

Express was the prevailing party. Put differently, Coastal argues that, because both parties partially prevailed,

neither party was entitled to attorney's fees.

        Express argues that not only did it prevail on its claim for charter hire, it also prevailed on the central

issue in the litigation: who was entitled to the disputed insurance proceeds. And, Express points out that,

even though Coastal recovered some money for lubricants and fuel left on board the vessel, it did not have

a net recovery. Citing Florida case law, Express argues that it was the prevailing party and that it was

therefore entitled to attorney's fees under the charter agreement.

         General maritime law is federal law. See World Tanker Carriers Corp. v. MV Ya Mawlaya, 99 F.3d

717, 723 (5th Cir.1996). But, when neither statutory nor judicially created maritime principles provide an

answer to a specific legal question, courts may apply state law provided that the application of state law does

not frustrate national interests in having uniformity in admiralty law. See Steelmet, Inc. v. Caribe Towing

Corp., 779 F.2d 1485, 1488 (11th Cir.1986) ("One must identify the state law involved and determine

whether there is an admiralty principle with which the state law conflicts, and, if there is no such admiralty

principle, consideration must be given to whether such an admiralty rule should be fashioned. If none is to

be fashioned, the state rule should be followed."); Palestina v. Fernandez, 701 F.2d 438, 439 (5th

Cir.1983)("[W]here there is no uniform federal rule, 'even though admiralty suits are governed by federal

substantive and procedural law, courts applying maritime law may adopt state law by express or implied

reference or by virtue of the interstitial nature of federal law.' ")(quoting Baggett v. Richardson, 473 F.2d 863,

864 (5th Cir.1973)); see also Wilburn Boat Co. v. Fireman's Fund Ins. Co., 348 U.S. 310, 75 S.Ct. 368, 99

L.Ed. 337 (1955); Aasma v. American S.S. Owners Mut. Protection and Indem. Ass'n, 95 F.3d 400 (6th

Cir.1996).




                                                        5
         As applied to this case, the parties do not cite to—and we have not found—federal statutes or general

maritime cases which provide an answer to the question of whether Coastal's victory on its claim for fuel and

lubricants precludes Express from being held entitled to an award of attorney's fees under the contract.

Express, however, cites to Florida cases for the proposition that the party entitled to attorney's fees pursuant

to the terms of a contractual provision is the party who has won on the "significant issues in the litigation."

Moritz v. Hoyt Enters., Inc., 604 So.2d 807, 810 (Fla.1992) ("[T]he fairest test to determine who is the

prevailing party is to allow the trial judge to determine from the record which party has in fact prevailed on

the significant issues tried before the court."). And, whether a party received a "net judgment," while not the

determinative factor, is a significant factor in determining whether a party "prevailed." See Prosperi v. Code,

Inc., 626 So.2d 1360, 1363 (Fla.1993).

         We think that this issue is not the kind of issue that calls for us to create a uniform national rule in

admiralty. This case is not one which affects the "interests concerned with shipping in its national and

international aspects." See Wilburn, 75 S.Ct. at 375 (Frankfurter, J. concurring). This case concerns

attorney's fees and whether the contractual provision which provides for attorney's fees should be construed

to allow the party that was successful on all but one minor issue to recover attorney's fees. Nothing

particularly maritime in nature sticks out about this issue, see Aasma, 95 F.3d at 404, so we look to Florida

law for guidance.1

        The court said that it found Express to be entitled to fees because Express had "prevailed on most of

its claims filed in this action." Upon the completion of the litigation, Express was declared entitled to

disputed funds in the amount of $1,650,000 and was also entitled to $59,500 in additional charter hire.

Plaintiff was only held entitled to $38,897.32 for fuels and lubricants that had been left on board the vessel.




  1
   This course is particularly appropriate here: the parties agreed in their pretrial statement that both Florida
law and general maritime law would apply. Also, in their briefs, both parties rely upon Florida law and do
not contend that some other state law should apply.

                                                       6
Express clearly prevailed on the significant issue tried before the court, and the court's decision to award

Express attorney's fees was no error. See Moritz, 604 So.2d at 810.

II.     Express's Fee Award

        On cross appeal, Express raises this issue: whether the court erred in not determining whether

Express's attorney's fees request for its out-of-state counsel, Cadwalader, was reasonable and in summarily

rejecting the fee request because Cadwalader had sent no representative to testify at the evidentiary hearing.

        We review an award of attorney's fees for an abuse of discretion. See American Civil Liberties Union

of Georgia v. Barnes, 168 F.3d 423, 427 (11th Cir.1999). "An abuse of discretion occurs if the judge fails

to apply the proper legal standard or to follow proper procedures in making the determination or bases an

award [or a denial] upon findings of fact that are clearly erroneous." United States v. Gilbert, 198 F.3d 1293,

1298 (11th Cir.1999). On these facts, we believe that discretion was abused.

         We have previously said that a fee applicant bears the burden of establishing entitlement and of

documenting the appropriate hours and hourly rates. See Norman v. Housing Authority of the City of

Montgomery, 836 F.2d 1292, 1303 (11th Cir.1988). We have also noted that courts are often faced with fee

applications that are not well-prepared which are sometimes supported by opinions on reasonableness. See

id. In those circumstances, the court "is itself an expert on the question and may consider its own knowledge

and experience concerning reasonable and proper fees and may form an independent judgment either with

or without the aid of witnesses as to value." Id. Therefore, where documentation or testimonial support is

lacking, the court may make the award on its own experience. See id. Moreover, we have said that a court's

order on attorney's fees must allow meaningful appellate review. The trial court should articulate and give

principled reasons for its decisions and show some calculations. If the court disallows hours, it must explain

which hours are disallowed and show why an award of those hours would be improper. Id. at 1304.

         In this case, Express submitted billing records in support of its fee application for both its local and

its out-of-state counsel. Express's expert had reviewed the billing records of both firms, had interviewed both



                                                       7
billing partners, and testified about the reasonableness of the fee requests.              Express's expert was

cross-examined by Coastal on those matters. And, Coastal's expert had reviewed the billing records of both

firms and testified on the reasonableness of the fee request.

        The only difference in the evidence presented between the fee request that was allowed (Express's

fee request for its local counsel's fees) and the fee request that was denied in its entirety (Express's fee request

for Cadwalader's fees) was that in the former there was testimony by members of the firm about what they

had worked on in the case. In the latter, there was no testimony by a member of the Cadwalader firm.

        The issue thus becomes whether just Cadwalader's failure to send a representative to testify at the

evidentiary hearing on fees precludes the award of any fees where it is undisputed that Cadwalader had

performed work on this case, Cadwalader had submitted its billing records to the court, and expert testimony

(which had been subjected to cross-examination) had been presented about the reasonableness of the fees.

The answer is "no."

        We do not want attorney's fees proceedings to be full trials. In this case, the evidence available to

the court was sufficient for the court to have used its own expertise to assess the reasonableness of the fee

request and to award some fees. It was an abuse of discretion to disallow altogether Express's request for

Cadwalader's attorney's fees just because Cadwalader did not send a member to the hearing.

        We do not intend to discourage a court from scheduling an evidentiary hearing where appropriate.

To the extent that the absence of certain testimony about a firm's billing records means that specific questions

the court might have go unanswered, that is a factor which a court may use in determining whether certain

amounts requested were unreasonable. But, in the circumstances of this case, a firm's failure to send a

member is, in itself, an insufficient reason to disallow completely a fee request. We must vacate the court's

decision on this issue and remand with instructions that the court determine whether the amount of fees

requested by Express for the services of Cadwalader, Wickersham, & Taft, were reasonable.




                                                         8
        For the reasons stated herein, the judgment below is affirmed except that we vacate and remand for

a determination about the reasonableness of the fee request.

        AFFIRMED IN PART, VACATED AND REMANDED IN PART.




                                                    9